Name: Commission Regulation (EEC) No 1680/92 of 29 June 1992 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: natural environment;  means of agricultural production
 Date Published: nan

 No L 176/18 Official Journal of the European Communities 30. 6. 92 COMMISSION REGULATION (EEC) No 1680/92 of 29 June 1992 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1740/91 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 1969/91 (4), listed the varieties of Lolium perenne L. of high persis ­ tence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1992/93 marketing year ; whereas, furthermore, the application of the classifi ­ cation criteria to certain varieties of Lolium perenne L. HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 163, 26 . 6 . 1991 , p. 39 . 0 OJ No L 161 , 23. 6. 1976, p. 10 . O OJ No L 177, 5 . 7 . 1991 , p. 11 . 30. 6. 92 Official Journal of the European Communities No L 176/ 19 ANNEX I Varieties of high persistence, late or medium late 1 . Aberystwyth S. 23 2. Aladin 3 . Albi 4. Amadur 5. Anduril 6 . Animo 7. Antara 8 . Antrim 9 . Arno 10 . Baltic 1 1 . Barball 12. Barclay 13. Barcredo 14. Barema 15. Barenza 16. Barezane 17. Barglen 18 . Barlatan 19. Barlenna 20. Barlet 21 . Barlow 22. Barluxe 23. Barmaco 24. Barry 25. Barsandra 26. Bartony 27. Belfort (T) 28 . Bellatrix 29. Bonny 30. Borvi 31 . Boston 32. Capper 33 . Caprice 34. Carrick 35. Castle (T) 36. Chantal 37. Citadel (T) 38 . Compas 39. Condesa (T) 40. Contender 41 . Corso 42. Cud 43 . Cupido 44. Danny 45. Danilo 46. Dolby 47. Domingo 48 . Donata 49. Duramo 50. Edgar 51 . Elka 52. Elrond 53. Emir 54. Entrar 55. Excelsior 56. Fanal (T) 57. Final 58 . Fingal 59 . Flair 60 . Flamingo (T) 61 . Floret (T) 62. Hellas 63 . Heraut 64. Herbie 65. Hercules 66. Hermes 67. Honneur 68 . Hunter 69 . Idole 70 . Jetta 71 . Jumbo 72. Karin 73 . Kelvin 74. Kent Indigenous 75. Kerdion 76 . Kosta 77. Langa 78 . Lamora (Mommersteeg's Weidauer) 79 . Leanda 80 . Lihersa 81 . Limage 82. Limes 83 . Linocta 84. Liparis 85. Lipondo 86 . Liquick 87. Lisabelle 88 . Lissabon 89 . Lisuna 90. Livonne 91 . Look 92. Loretta 93 . Lorina 94. Madera (1) 95 . Magella 96. Magister 97 . Majestic 98 . Mammoet (T) 99 . Mandola 100 . Manhattan 101 . Maprima 102. Marathon 103 . Markanta 104. Master 105. Meltra RVP (T) 106. Meteor 107. Modus (T) 108 . Moldau 109 . Montagne (T) 110 . Mombassa 111 . Mondial 112. Moretti 1 13 . Ohio 1 14. Opinion 1 1 5 . Othello 116. Outsider 1 1 7. Pablo 118 . Pacage 119 . Parcour 120. Patora 121 . Patron 122. Pavo 123 . Pelleas 124. Perfect 125. Perma 126. Phoenix (T) 127. Pippin 128 . Player 129. Pleno 130 . Portstewart 131 . Preference 132. President 133. Prester 134. Prince 135. Profit 136. Progress 137. Rally (T) 138 . Rathlin 139. Rival 140. Ronja 141 . Saione 142. Sakini 143. Salem 144. Score (Fair Way] 145. Senator 146. Sisu 147. Sommora 148 . Splendor 149 . Sprinter 150. Superstar 151 . Surprise 152. Talbot 153 . Talgo 154. Taya 155. Texas 156. Tivoli 157. Trani 158 . Tresor 159. Trimmer 160. Troubadour 161 . Trustee 162. Tyrone 163. Variant 164. Vigor 165. Wendy 166. Winni ANNEX II Varieties of low persistence, medium late, medium early or early 1 . Atempo m 2. Lenta Pajbjerg 3 . Verna Pajbjerg